                                                                    f::/Lf:o
                IN THE UNITED STATES DISTRICT COURT   ON    ltv
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA Pe1i                                Ui?
                         WESTERN DIVISION                            f_s~s}410o,.-
                            CASE NO. 5:17-CR-390-H
                                                                      aa1e,,,   Z: Cou',/r., CJe11r
                                                                                   lrfcto,~
UNITED STATES OF AMERICA

             V.                              ORDER

 CHARLES MARL BOONE III


      Upon motion of the United States and for good cause shown, the Government's

Motion to Seal is hereby GRANTED and the Clerk of Court is directed to seal the

Government's Response in Opposition to the Defendant's Motion for Release from

Custody, Docket Entry 47.

      IT IS SO ORDERED, this~      diay; of August 2019.
